PER CURIAM.
Appeal from an order denying a motion to make tbe complaint more definite and certain. Plaintiff’s counsel claims tbe order is nonappealable and moves to dismiss. In American Book Co. v. Kingdom Pub. Co., 71 Minn. 363, 73 N. W. 1089, we expressly disapprove tbe rule laid down in Pugb v. Winona & St. P. R. Co., 29 Minn. 390, 13 N. W. 189, as to tbe appealability of sucb an order, and with a clear intimation that it would not be thereafter followed. We now expressly overrule tbe Pugb case, and bold that, as such an order relates to a matter of procedure and may be reviewed on an appeal from tbe judgment, if one is obtained against tbe defendants, it is not appealable under our statute. The appeal is dismissed, but without statutory costs.
Appeal dismissed.